PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/112,365
Filing Date: 24 Aug 2018
Appellant(s): CHEN, Henry



__________________
Brian K. Prewitt
(Reg. No 60,135)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/16/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

				Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.


Allowable Subject Matter
1. 	Claims 12, 15, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Terminal Disclaimer
2. 	Terminal disclaimer received on 11/29/2018 has been entered and approved.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Elko (US 7,171,008) in view of Steele (US 2007/0014419) in view of Zakis et al. (WO 2013/091021) in further view of Fischer in further view of Elko et al. (US 2009/0175466).
	Regarding claim 1, Elko teaches a method of wind noise reduction, the method comprising:
	obtaining, by a processor, a first microphone signal from a first omnidirectional microphone; obtaining a second microphone signal from a second omnidirectional (see fig. 10, col. 14, lines 57-60. Signals are obtained at the omnidirectional microphones. In which the microphones obtains wind noise turbulence.);
	mixing the first and second microphone signals to produce an output signal (see col. 3, lines 19-22, col. 14, lines 57-66. Thus the two microphone signals would be combined (mixed) in order to compute the sum and differences of the two signals.); 
summing the first and second weighted microphone signals together to produce the output signal (see col. 18, lines 50-58. The apparatus is able to processes the two microphones by weighting and sum the weights that would produce an output signal.);
Elko teaches applying weight to the first microphone signal on a to produce a first weighted microphone signal; applying the weight to the second microphone signal to 
produce a second weighted microphone signal (see fig. 10, col. 14, line 56-col. 15, line 6, col. 17, lines 29-40, col. 18, lines 50-58.The system calculates the weight of both microphones signals. The system is able to determine the weights of both signal to be applied in order to reduce or suppress noise in either signal.).
Elko discloses the system in which two microphone signals are obtained by the two microphones which include wind noise. The system combines the signals and weights and sum the signals in order to reduce the wind noise with the present invention (see col. 19, lines 11-25).
Elko is vague on prior to mixing the first and second microphone signals, matching the first and second microphone signals for (i) a level of a signal of interest or (ii) phase, mixing the matched first and second microphone signals to produce an output signal; wherein the first and second signal weights are calculated to minimise the 
Elko (466) teaches the first and second signals are frequency domain samples, and wherein the first and second signal weights comprise a weighting factor a calculated for each subband i, and wherein the weighted factors ai are applied on a subband-by -subband basis to give different mixing ratios at different frequencies (see ¶ 0055-0057, 0085, 0089-0099. The weighting factor is calculated for sub band of the different frequencies. The system different to sum power ratio that is estimated for each of the different sub bands in order to determine wind noise is present in the sub bands and suppressing the wind noise based on a threshold.).
Elko (466) teaches applying weighting factors ai to the first microphone signal on a subband-by-subband basis to produce a first weighted microphone signal; applying the weighting factors ai to the second microphone signal on a subband-by subband basis to produce a second weighted microphone signal (see fig. 6, ¶ 0048, 0055-0057, 0061, 0066.The system calculates the weight of both microphones signals. The system is able to determine the weights of both signal to be applied in order to reduce or suppress noise in either signal.);


Steele teaches weighting the first and second microphone signals by respective first and second signal weights to produce respective first and second weighted microphone signals (see fig. 3, ¶ 0065-0068. The apparatus calculates the weights of both signals from the microphones.); and
summing the first and second weighted microphone signals together to produce the output signal (see fig. 3, ¶ 0070-0071. The apparatus sums up the weighted signals to be outputted.),
wherein the first and second signal weights are calculated to minimise the power of the output signal (see ¶ 0039. The weighted sum of the first and second signals, are calculated to give the combined signal a constant gain in a predetermined direction and to minimize the power of the constructed signal.).
Steele discloses in a broad interpretation with the calculations provides a device apparatus that obtains signals that are produced by the first and second omnidirectional microphones. Further being able to weigh and sum the two signals in order to reduce the power of the output signal. The combination of Elko and Steele would teach the claim limitation as presented.

Zakis teaches obtaining a first microphone signal from a first omnidirectional microphone and contemporaneously obtaining a second microphone signal from a second omnidirectional microphone (see ¶ 0013, lines 3-5. The second set of signals are obtained contemporaneously with the first set of signals.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko and Steele to incorporate contemporaneously obtaining a second microphone signal from a second omnidirectional microphone. The modification would provide Elko and Steele with the obtaining the second signal contemporaneously with the first signals. 
Fischer teaches the limitation as argued “prior to mixing the first and second microphone signals, matching the first and second microphone signals for (i) a level of a signal of interest or (ii) phase” Regarding the alternate language “or” the examiner will select phase.
Fischer  teaches prior to mixing the first and second microphone signals, matching the first and second microphone signals for (i) a level of a signal of interest or (ii) phase” Regarding the alternate language “or” the examiner will select phase.
Fischer teaches mixing the first and second microphone signals, matching the first and second microphone signals for phase mixing the matched first and second microphone signals to produce an output signal (see ¶ 0013-0015. Wherein the matching of the phases of the microphones, thus enabling effective phase matching of the sound source. The system measuring a first level of an omnidirectional signal of the directional microphone, measuring a second level of a directional signal of the directional microphone and matching the second level to the first level by varying the transition time of an output signal  from one of the microphones of the directional microphone. Thus the two microphone signals would be combined the matched signals to compute the sum and differences of the two signals (see fig. 6, ¶ 0045-0047)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko, Steele, Zakis, Elko (466) to incorporate matching the signals for phase the two microphones. The modification would be to keep the microphones in phase in the signaling band. 



5.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Elko (US 7,171,008) and Steele (US 2007/0014419) in further view of Elko et al. (US 2009/0175466) in further view of Fischer et al. (US 2005/0244018).
Regarding claim 20, Elko teaches a device for wind noise reduction, the device comprising: a first omnidirectional microphone and a second omnidirectional microphone, at least one of the first and second microphone signals comprising wind noise (see fig. 10, col. 14, lines 57-60. Signals are obtained at the omnidirectional microphones. In which the microphones obtains wind noise turbulence.);
(see fig. 10, col. 14, line 56-col. 15, line 6, col. 17, lines 29-40, col. 18, lines 50-58.The system calculates the weight of both microphones signals. The system is able to determine the weights of both signal to be applied in order to reduce or suppress noise in either signal. Thus the two microphone signals would be combined (mixed) in order to compute the sum and differences of the two signals. The system calculates the weight of both microphones signals.);
a summation block configured to sum the weighted first and second signals together to produce the output signal (see col. 18, lines 50-58. The apparatus is able to processes the two microphones by weighting and sum the weights that would produce an output signal.).
Elko discloses the system in which two microphone signals are obtained by the two microphones which include wind noise. The system combines the signals and weights and sum the signals in order to reduce the wind noise with the present invention (see col. 19, lines 11-25).
Elko is vague on prior to mixing the first and second microphone signals, matching the first and second microphone signals for (i) a level of a signal of interest or (ii) phase; wherein the first and second signal weights are calculated to minimise the power of the output signal; the first and second signals are frequency domain samples, and wherein the first and second signal weights comprise a weighting factor a 
applying weighting factors ai to the first microphone signal on a subband-by-subband basis to produce a first weighted microphone signal; applying the weighting factors ai to the second microphone signal on a subband-by subband basis to produce a second weighted microphone signal.
Elko (466) teaches the first and second signals are frequency domain samples, and wherein the first and second signal weights comprise a weighting factor a calculated for each subband i, and wherein the weighted factors ai are applied on a subband-by -subband basis to give different mixing ratios at different frequencies (see ¶ 0055-0057, 0085, 0089-0099. The weighting factor is calculated for sub band of the different frequencies. The system different to sum power ratio that is estimated for each of the different sub bands in order to determine wind noise is present in the sub bands and suppressing the wind noise based on a threshold.).
Elko (466) teaches a first multiplication block configured to apply weighting factors ai to the first microphone signal from the first omnidirectional microphone on a subband-by-subband basis to produce a first weighted microphone signal;  a second multiplication block configured to apply the weighting factors ai to the second microphone signal from the second omnidirectional microphone on a subband-by subband basis to produce a second weighted microphone signal (see fig. 6, ¶ 0048, 0055-0057, 0061, 0066.The system calculates the weight of both microphones signals. The system is able to determine the weights of both signal to be applied in order to reduce or suppress noise in either signal. Thus the two microphone signals would be combined (mixed) in order to compute the sum and differences of the two signals. The system calculates the weight of both microphones signals);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko to incorporate weighing factors in order to provide weighted signals to the microphones. The modification would provide Elko with the obtaining the weights to modify the signal in correlation with a noise signal. 
Elko and Elko (466) do not disclose a processor for calculating first and second signal weights in a manner to minimise the power of the output signal, omnidirectional microphones.
Steele teaches a first multiplication block configured to apply the first signal weight to a first microphone signal from the first omnidirectional microphone, and a second multiplication block configured to apply the second signal weight to a second microphone signal from the second omnidirectional microphone (see fig. 3, ¶ 0062, 0065-0068. The apparatus is configured to combine the output of both microphone signals. The apparatus calculates the weights of both signals from the microphones.); and
a summation block configured to sum the weighted first and second microphone signals together to produce the output signal (see fig. 3, ¶ 0070-0071. The apparatus sums up the weighted signals to be outputted.),
a processor for calculating first and second signal weights in a manner to minimise the power of an output signal (see ¶ 0039. The weighted sum of the first and second signals, are calculated to give the combined signal a constant gain in a predetermined direction and to minimize the power of the constructed signal.).
Steele discloses a device apparatus that obtains signals that are produced by the first and second omnidirectional microphones. The system produces the signals that are calculated by the apparatus. 
However Elko, Elko (466) and Steele do not explicitly disclose the Multiplication block and the summation block, however it would the system calculates the weights and sums the signals in order to produce an output signal from both the first and second microphones. Therefore for being obvious to the calculations blocks that are provided to produce the output signal as claimed
Steele discloses in a broad interpretation with the calculations provides a device apparatus that obtains signals that are produced by the first and second omnidirectional microphones. Further being able to weigh and sum the two signals in order to reduce the power of the output signal. The combination of Elko and Steele would teach the claim limitation as presented.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko to incorporate Steele in calculating microphone signals in order to minimize the noise. The modification would the reducing the noise in the signals in order to hear a clear sound without external noise.  
Fischer teaches the limitation as argued “prior to mixing the first and second microphone signals, matching the first and second microphone signals for (i) a level of a 
Fischer  teaches prior to mixing the first and second microphone signals, matching the first and second microphone signals for (i) a level of a signal of interest or (ii) phase” Regarding the alternate language “or” the examiner will select phase.
Fischer teaches mixing the first and second microphone signals, matching the first and second microphone signals for phase; summing the matched first and second microphone signals to produce an output signal (see ¶ 0013-0015. Wherein the matching of the phases of the microphones, thus enabling effective phase matching of the sound source. The system measuring a first level of an omnidirectional signal of the directional microphone, measuring a second level of a directional signal of the directional microphone and matching the second level to the first level by varying the transition time of an output signal  from one of the microphones of the directional microphone. Thus the two microphone signals would be combined the matched signals to compute the sum and differences of the two signals (see fig. 6, ¶ 0045-0047)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko, Steele, Zakis, Elko (466) to incorporate matching the signals for phase the two microphones. The modification would be to keep the microphones in phase in the signaling band. 





6.	Claims 2, 5, 6, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Elko (US 7,171,008) in view of Steele (US 2007/0014419) in further view of Zakis et al. (WO 2013/091021) in further view of Fischer et al. (US 2005/0244018) in further view of Elko et al. (US 2009/0175466).
Regarding claim 2, Elko, Fischer, Elko (466) and Zakis do not teach the method of claim 1, wherein the first signal weight a takes a value in the range of 0 to 1 inclusive, and is calculated by the processor as follows:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

where:
x = signal sample of the first microphone signal, and
y = signal sample of the second microphone signal, and wherein the second signal weight is (1-a).

Steele teaches wherein the first signal weight a takes a value in the range of 0 to 1 inclusive, and is calculated by the processor as follows:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

where:
x = signal sample of the first microphone signal, and
y = signal sample of the second microphone signal, and wherein the second signal weight is (1-a), (see ¶ 0027-0031. The equation for the weighted calculations are disclosed by Steele. Steele does not disclose a value range of 0 to 1 inclusive, however it would be obvious that the solving for the calculation could have a range of this value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko, Fischer, Elko (466) and Zakis to incorporate algorithm for calculating the weights of the first and second microphone signals. The modification would provide equation for weighted calculations for solving a value range.


Regarding claim 5, Elko, Fischer, Elko (466) and Zakis do not teach the method of claim 1 wherein weights are calculated continuously for each first signal sample and second signal sample, by calculating x2, y2 and xy for each sample and adding them to a respective appropriate running sum.
 Steele teaches the method of claim 1 wherein weights are calculated continuously for each first signal sample and second signal sample, by calculating x2, y2 and xy for each sample and adding them to a respective appropriate running sum (see ¶ 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko, Fischer, Elko (466) and Zakis to incorporate algorithm for calculating the weights of the first and second microphone signals. The modification would provide equation for weighted calculations and summing in order to reduce the noise in the signal.



Steele teaches the method of claim 5 wherein a leaky integrator is used to perform the running sum in order to prevent overflows (see ¶ 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko, Fischer, Elko (466) and Zakis to incorporate algorithm for calculating the first and second microphone signals. The modification would provide equation for weighted calculations and summing in order to reduce the noise in the signal.


Regarding claim 13, Elko teaches the method of claim 1 when applied to signals produced from more than two microphones (see fig. 9, col. 14, lines 27-56. Elko’s invention is also applicable to signals produced from an array of more than two microphones.).


Regarding claim 14, Fischer, Elko (466) and Zakis do not teach the method of claim 13 wherein the processor is configured to calculate the required number of signal weights in a manner to minimise the power of the output signal.
Elko discloses the system in which two microphone signals are obtained by the two microphones which include wind noise. The system combines the signals and weights and sum the signals in order to reduce the wind noise with the present invention (see col. 19, lines 11-25).
(see ¶ 0039. The weighted sum of the first and second signals, are calculated to give the combined signal a constant gain in a predetermined direction and to minimize the power of the constructed signal. The system is able to apply signals from an array of more than two microphones, thus calculating for multiple signals for noise detections would be obvious for multiple microphones.).
Steele discloses in a broad interpretation with the calculations provides a device apparatus that obtains signals that are produced by the first and second omnidirectional microphones. Further being able to weigh and sum the two signals in order to reduce the power of the output signal. The combination of Elko and Steele would teach the claim limitation as presented.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fischer, Elko (466) and Zakis to incorporate Steele in calculating microphone signals in order to minimize the noise. The modification would the reducing the noise in the signals in order to hear a clear sound without external noise.  





s 9, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Elko (US 7,171, 008) in view of Steele (US 2007/0014419) in further view of Zakis et al. (WO 2013/091021) in further view of Fischer et al. (US 2005/0244018) further in view of Elko et al. (US 2009/0175466).
Regarding claim 9, Elko (008), Zakis, Fischer, and Elko (466) do not teach the method of claim 8 wherein frequencies deemed more important for wind noise suppression are given a higher weighting.
Steele teaches the method of claim 8 wherein frequencies deemed more important for wind noise suppression are given a higher weighting (see ¶ 0034. The system determines the frequencies that are deemed more important to suppress are given a higher weighting.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko (008), Zakis, Fischer, and Elko (466)  to incorporate Steele in calculating microphone signals in order to minimize the noise. The modification would the reducing the noise in the signals in order to hear a clear sound without external noise.  

Regarding claim 10, Elko (008), Zakis, Fischer, and Elko (466) do not teach the method of claim 9 wherein the frequencies deemed to be more important are given a higher weighting by calculating the weighting factor a in respect of such frequencies before applying a for mixing across a wider band.
Steele teaches the method of claim 9 wherein the frequencies deemed to be more important are given a higher weighting by calculating the weighting factor a in respect of such frequencies before applying a for mixing across a wider band (see ¶ 0034, 0055. The higher weight is given before the calculating the weighting factor. The system would determine which different frequency bands would be deemed important. This would allow the system to determine the frequencies with the noise in order to mix them out.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko (008), Zakis, Fischer, and Elko (466) to incorporate Steele in calculating microphone signals in order to minimize the noise. The modification would the reducing the noise in the signals in order to hear a clear sound without external noise.  


Regarding claim 11, Elko (008), Zakis, Fischer, and Elko (466) do not teach the method of claim 9 wherein the frequencies deemed more important are given a higher weighting by performing mixing only in the important subbands.
Steele teaches the method of claim 9 wherein the frequencies deemed more important are given a higher weighting by performing mixing only in the important subbands (See ¶ 0034, 0055. The system deems the frequencies that are more important with a higher weight. The system then focusing on rejecting the bands with noise within the frequency sub bands.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko (008), Zakis, Fischer, and Elko (466) to incorporate Steele in calculating microphone signals in order to minimize the noise. The modification would the reducing the noise in the signals in order to hear a clear sound without external noise.  


8.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Elko (US 7,171,008) in view of Steele (US 2007/0014419) in further view of Zakis et al. (WO 2013/091021) in further view of Fischer et al. (US 2005/0244018) in further view of Elko et al. (US 2009/0175466) in further view of Moerkebjerg et al. (US 2012/0128163). 

Regarding 18, Elko, Steele, Zakis, Fischer and Elko (466) do not teach the method of claim 1 further comprising activating the wind noise reduction only at times when a wind noise detector indicates that wind noise is present.
Moerkebjerg activating the wind noise reduction only at times when a wind noise detector indicates that wind noise is present (¶ 0047. The systems wind noise suppression is only activated in response to detection of wind noise. Thus, only when wind noise is detected the system activates the suppression.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko, Steele, Zakis, Fischer and Elko (466) to incorporate activating noise suppression when the system detects wind noise. The modification would be to reduce the wind noise in the device when wind noise is detected.  






ATTORNEY DOCKET PATENT APPLICATION141841.00535-105685
9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Elko (US 7,171,008) in view of Steele (US 2007/0014419) in view of Zakis et al. (WO 2013/091021) in further view of Fischer et al. (US 2005/0244018) in further view of Elko et al. (US 2009/0175466) in further view of Teranishi (US 2014/0161271). 
Regarding claim 19, Elko, Steele, Zakis, Fischer and Elko (466) do not teach the method of claim 1 when utilised to produce from a plurality of left-side microphones a wind-noise-reduced left side output signal, and to produce from a plurality of right-side microphones a wind-noise-reduced right side output signal.
	Teranishi teaches when utilised to produce from a plurality of left-side microphones a wind-noise-reduced left side output signal, and to produce from a plurality of right-side microphones a wind-noise-reduced right side output signal (see fig. 12, 18, ¶ 0174. Left and right channels are inputted into the wind noise reducing unit (1106). The output of those channels would be from the wind noise reducing unit. Thus the noise from the microphones would be subject to wind reduction of both left and right channels which produces the reduced wind noise left and right channels.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko, Steele, Zakis, Fischer and Elko (466) to incorporate left and right input channels are subject to wind suppression and upon the system reducing the wind noise from the reducing unit, the system produces the wind reduced output signals of the left and right channels. The modification would be to reduce the wind noise in the device when wind noise is detected.  


10.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Elko (US 7,171,008) in view of Steele (US 2007/0014419) in further view of Fischer et al. (US 2005/0244018) in view of Elko et al. (US 2009/0175466).
	Regarding claim 21, Steele teaches the sub band process of providing different adaptive response in different frequency bands (¶ 0055). 
Elko (008) and Steele do not teach the device of claim 20 wherein the first and second signals are frequency domain samples, and wherein the processor is configured to calculate a weighting factor ai for each subband i, and to apply the ai on a subband - by - subband basis to give different mixing ratios at different frequencies, and wherein the processor is configured to give a higher weighting to frequencies deemed to be more important for wind noise suppression.
Elko (466) teaches the first and second signals are frequency domain samples, and wherein the processor is configured to calculate a weighting factor ai for each subband i, and to apply the ai on a subband - by - subband basis to give different mixing ratios at different frequencies, and wherein the processor is configured to give a higher weighting to frequencies deemed to be more important for wind noise suppression. (see ¶ 0055-0057, 0085, 0089-0099. The weighting factor is calculated for sub band of the different frequencies. The system different to sum power ratio that is estimated for each of the different sub bands in order to determine wind noise is present in the sub bands and suppressing the wind noise based on a threshold.).
. 


(2) Response to Argument

Appellant cites reference (6,272,229, Baekgaard). Baekgaard was not cited in Final Office action filed 2/19/2021. Any arguments pertaining to Baekgaard reference will be considered moot. 

i)  Appellant argues references are not combinable. (section B in appellants appeal).
Examiner disagrees.
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Regarding references Elko, Steele, Zakis Fischer and Elko (466), the combination is as follows.
	Regarding claim 1, Elko (008) teaches two microphones that receive input signals that include wind-noise (see fig. 10. Col. 14, lines 57-60). The microphones are mixed (combined) to compute a sum and difference of the input signals, then process the weighted signals (see col. 3, lines 19-22, col. 14, lines 57-66).  The system processes the input signals by weighting and summing the weights in order to produce an output signal (see col. 18, lines 50-58). Elko teaches calculating the weight of the two microphone signals which the weighting is applied in order to reduce or suppress the wind noise in the either signal (see fig. 10, col. 14, line 56-col. 15, line 6, col. 17, lines 29-40, col. 18, lines 50-58). The system disclosed by Elko provides two microphones, which the microphones capture or receive wind noise. The system combines the signals provides a sum and weight of the signals in order to reduce the wind noise (see col. 19, lines 11-25).
Elko teaches the claimed limitation in correlation with the cited areas disclosed above. Claim limitation in which Elko teaches “obtaining, by a processor, a first microphone signal from a first omnidirectional microphone; obtaining a second microphone signal from a second omnidirectional microphone, at least one of the first and second microphone signals comprising wind noise; mixing the first and second microphone signals to produce an output signal; summing the first and second weighted microphone signals together to produce the output signal; applying weight to the first microphone signal on a to produce a first weighted microphone signal;  applying the 
Elko is vague on prior to mixing the first and second microphone signals, matching the first and second microphone signals for (i) a level of a signal of interest or (ii) phase, mixing the matched first and second microphone signals to produce an output signal; wherein the first and second signal weights are calculated to minimise the power of the output signal; the first and second signals are frequency domain samples, and wherein the first and second signal weights comprise a weighting factor a calculated for each subband i, and wherein the weighted factors ai are applied on a subband-by -subband basis to give different mixing ratios at different frequencies; applying weighting factors ai to the first microphone signal on a subband-by-subband basis to produce a first weighted microphone signal;  applying the weighting factors ai to the second microphone signal on a subband-by subband basis to produce a second weighted microphone signal.
Steele teaches a system in which calculates the weights of the two input signals (element 20, 22), those signals are processed at the optimization module (38) which calculate the weight of the two signals and then sum the weighted signals at (element 44). Therefore the signals that are captured are processed, weighted and summed by the system (see fig. 3, ¶ 0039, 0065-0068, 0070-0071).
Steele discloses the calculations for weighting and then summing of the two captured signals. The combination of Steele to Elko (008) provides the calculating modules and the summing modules in the order of the weighting and then summing as being claimed. The system modules of Elko perform the function of summing and 
Steele and Elko in combination teach the claim limitations as presented “weighting the first and second microphone signals by respective first and second signal weights to produce respective first and second weighted microphone signals; summing the first and second weighted microphone signals together to produce the output signal; wherein the first and second signal weights are calculated to minimise the power of the output signal”.
Elko and Steele do not disclose the first and second signals are frequency domain samples, and wherein the first and second signal weights comprise a weighting factor a calculated for each subband i, and wherein the weighted factors ai are applied on a subband-by -subband basis to give different mixing ratios at different frequencies; applying weighting factors ai to the first microphone signal on a subband-by-subband basis to produce a first weighted microphone signal;  applying the weighting factors ai to the second microphone signal on a subband-by subband basis to produce a second weighted microphone signal.
Elko (466) teaches a weighting factor being calculated for subbands of different frequencies. The difference to sum power ratio is estimated for each of the different subbands, which determine wind noise being present in the subbands and suppressing 
In light of references Elko, Elko (466), Steele in combination do teach the invention limitation as addressed being individually and in combination. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko, Steele, to incorporate weighing factors in order to provide weighted signals to the microphones. The modification would provide Elko with the obtaining the weights to modify the signal in correlation with a noise signal. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko and Steele to incorporate weighing factors in order to provide weighted signals to the microphones. The modification would provide Elko with the obtaining the weights to modify the signal in correlation with a noise signal. 
Elko (466) in combination with Elko (008) and Steele teach the claim limitation “the first and second signals are frequency domain samples, and wherein the first and second signal weights comprise a weighting factor a calculated for each subband i, and wherein the weighted factors ai are applied on a subband-by -subband basis to give different mixing ratios at different frequencies; a first multiplication block configured to 
Zakis a set of signals that are captured contemporaneously (see ¶ 0013, lines 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko (008), Steele, and Elko (466) to incorporate contemporaneously obtaining a second microphone signal from a second omnidirectional microphone. The modification would provide Elko (008), Steele, and Elko (466) with the obtaining the second signal contemporaneously with the first signals. 
Zakis in combination with Elko (008), Steele, and Elko (466) teach the claim limitation “obtaining a first microphone signal from a first omnidirectional microphone and contemporaneously obtaining a second microphone signal from a second omnidirectional microphone”.
Fischer discloses matching phases of the microphones (see fig. 6, dual microphones), wherein enabling the effective phase matching of the sound source. The system measures a first level of an omnidirectional signal of the directional microphone and measuring a second level of a directional signal of the directional microphone, and matches the second level to the first level by varying the transition time of an output signal from one of the microphones of the directional microphone. Therefore the two 
Therefore, Fischer in combination with Elko (008), Steele, Elko (466) and Zakis teaches the limitation “mixing the first and second microphone signals, matching the first and second microphone signals for phase mixing the matched first and second microphone signals to produce an output signal”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko, Steele, Zakis, Elko (466) to incorporate matching the signals for phase the two microphones. The modification would be to keep the microphones in phase in the signaling band. 


ii) Appellant argues The cited motivation to combine improperly include pointers to the claimed solution (section C in appellants appeal).

Examiner Disagrees.
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In regards to section C of appellants arguments Section B explanation provides the combination of references as stated in section B of provided argument rebuttal has been addressed.  Further in regards to Appellants argument, appellant addresses a reference that is not cited in the final office action dated filed 2/19/2021. Any arguments pertaining to Baekgaard reference will be considered moot. 


iii) Appellant argues references Non-Analogous art: neither Baekgaard nor Fischer are concerned with wind noise reduction are not combinable. (section C in appellants appeal).

Examiner disagrees.
In response to Appellant's argument that Section D is nonanalogous art, it has been held that a prior art reference must either be in the field of Appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  

In regards to section D of appellants arguments Section B explanation provides the combination of references as stated in section B of provided argument rebuttal has been addressed. Fischer discloses matching phases of the microphones (see fig. 6, 
In regards to Fischer not concerned with noise, Fischer teaches a microphone noise that is superimposed on signals. The combination with Elko (008) and Steele are concerned with noise and the combination references provide the reduction of noise being received at the microphone.
 Further in regards to Appellants argument, appellant addresses a reference that is not cited in the final office action dated filed 2/19/2021. Any arguments pertaining to Baekgaard reference will be considered moot. 









In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
i) Appellant argues that Fischer does not disclose mixing the first and second microphone signals, matching the first and second microphone signals for phase mixing the matched first and second microphone signals to produce an output signal.
Examiner disagrees. 
Fischer discloses matching phases of the microphones (see fig. 6, dual microphones), wherein enabling the effective phase matching of the sound source. The system measures a first level of an omnidirectional signal of the directional microphone and measuring a second level of a directional signal of the directional microphone, and matches the second level to the first level by varying the transition time of an output signal from one of the microphones of the directional microphone. Therefore the two microphone signals would be combined the matched signals to compute the sum and differences of the two signals (see fig. 6, ¶ 0013-0015, 0045-0047).
Therefore Fischer teaches the limitation “mixing the first and second microphone signals, matching the first and second microphone signals for phase mixing the matched first and second microphone signals to produce an output signal”. 



ii) Appellant argues Elko (7,171,008) and Steele do not teach “a first multiplication block configured to apply weighting to the first microphone signal from the first omnidirectional microphone to produce a first weighted microphone signal;  a second multiplication block configured to apply the weighting to the second microphone signal from the second omnidirectional microphone to produce a second weighted microphone signal and a summation block configured to sum the weighted first and second signals together to produce the output signal”.
Examiner disagrees. 

Elko teaches a system that calculates the weight of both microphones signals. The system determines the weights of both signal that are to be applied in order to reduce or suppress noise in either signal. Therefore the two microphone signals are combined (mixed) in order to compute the sum and differences of the two signals and calculates the weight of both microphones signals that are provided (see fig. 10, col. 14, line 56-col. 15, line 6, col. 17, lines 29-40, col. 18, lines 50-58).
Therefore Elko teaches the limitation “a first multiplication block configured to apply weighting to the first microphone signal from the first omnidirectional microphone to produce a first weighted microphone signal; a second multiplication block configured to apply the weighting to the second microphone signal from the second omnidirectional microphone to produce a second weighted microphone signal”. 
Elko teaches an apparatus being able to process two microphones by weighting and summing the weights which produce the output signal (see col. 18, lines 50-58).

In Elko reference, Elko discloses the system in which two microphone signals are obtained by the two microphones which include wind noise. The system combines the signals and weights and sum the signals in order to reduce the wind noise with the present invention (see col. 19, lines 11-25).
Steele teaches the configuration of which the combined signal of the microphones are weighted calculated and summing the weighted signals to produce the output signal (see fig. 3, ¶ 0062, 0070-0071). 
Steele teaches the limitation a first multiplication block configured to apply the first signal weight to a first microphone signal from the first omnidirectional microphone, and a second multiplication block configured to apply the second signal weight to a second microphone signal from the second omnidirectional microphone and a summation block configured to sum the weighted first and second microphone signals together to produce the output signal”.
Steele discloses a device apparatus that obtains signals that are produced by the first and second omnidirectional microphones. The system produces the signals that are calculated by the apparatus. The system weight the signals and sums the weights to be outputted by the system. 
However Elko and Steele do not explicitly disclose the Multiplication block and the summation block, however it would the system calculates the weights and sums the signals in order to produce an output signal from both the first and second microphones. 
Steele discloses in a broad interpretation with the calculations provides a device apparatus that obtains signals that are produced by the first and second omnidirectional microphones. Further being able to weigh and sum the two signals in order to reduce the power of the output signal. The combination of Elko and Steele would teach the claim limitation as presented.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko to incorporate Steele in calculating microphone signals in order to minimize the noise. The modification would the reducing the noise in the signals in order to hear a clear sound without external noise.  

iii) Appellant argues Elko (2009/0175466) does not teach “the first and second signals are frequency domain samples, and wherein the first and second signal weights comprise a weighting factor a calculated for each subband i, and wherein the weighted factors ai are applied on a subband-by -subband basis to give different mixing ratios at different frequencies; applying weighting factors ai to the first microphone signal on a subband-by-subband basis to produce a first weighted microphone signal;  applying the weighting factors ai to the second microphone signal on a subband-by subband basis to produce a second weighted microphone signal”.
Examiner disagrees. 

 The system calculates the weight of both microphones signals. The system determines the weights of both signal that are applied in order to reduce or suppress noise in either signal. The two microphone signals are combined (mixed) wherein the system computes the sum and differences of the two signals. The system calculates the weight of both microphones signals that are provided (see fig. 6, ¶ 0048, 0055-0057, 0061, 0066).
Elko (466) teaches the claim limitation “the first and second signals are frequency domain samples, and wherein the first and second signal weights comprise a weighting factor a calculated for each subband i, and wherein the weighted factors ai are applied on a subband-by -subband basis to give different mixing ratios at different frequencies; a first multiplication block configured to apply weighting factors ai to the first microphone signal from the first omnidirectional microphone on a subband-by-subband basis to produce a first weighted microphone signal;  a second multiplication block configured to apply the weighting factors ai to the second microphone signal from the second omnidirectional microphone on a subband-by subband basis to produce a second weighted microphone signal”. 
In light of references Elko, Elko (466), Steele and Fischer in combination do teach the invention limitation as addressed being individually and in combination. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko, Steele, and 

In regards to independent claim 20, arguments presented for claim 1 are rejected under the same rationale for claim 20.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ASSAD MOHAMMED/
Examiner, Art Unit 2651

Conferees:
/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651      

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.